Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 13-17 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bertram et al (US 5,788,896). Bertram et al disclose a method for producing micron-sized sulphur granules by injecting an unbroken stream of molten sulfur into tempered water such that an explosive dispersion of the molten Sulphur into fine Sulphur granules occurs. (See the Abstract and col. 1, line 62 through col. 2, line 46.) Bertram et al disclose a broad pressure range of the molten sulphur of 200 p.s.i. to 3,000 p.s.i. at col. 2, lines 9-12. The difference between the method disclosed by Bertram et al, and that recited in applicant’s claims, is that Bertram et al do not disclose that the injection of the molten Sulphur should occur at a distance of about 30 to about 101 mm from the tempered water. It would be obvious to modify the method of Bertram et al by injecting the unbroken stream of Sulphur from a distance of about 30 to about 101 mm from the tempered water. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum distance from the tempered water for injecting the molten Sulphur. There is no evidence on record of unexpected results which would emanate .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10, 13-17 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 3, it is indefinite as to whether “3447,38 kPa” would be tantamount to “3447.38 kPa”. Regarding claim 16, the metes and bounds of the term “low degree of substitution” are indefinite, since the term “low” is relative.
Harbolt et al is made of record for disclosing a process for preparing sulfur having uniform particle size.
Iyer et al is made of record for disclosing micronized sulfur with an average diameter less than 10 microns. (See Paragraph [0051.]
Abry et al is made of record for disclosing  a method for producing micronized sulfur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736